COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         In re Texas Construction Specialists, L.L.C.

Appellate case number:       01-18-01028-CV

Trial court case number:     16-CV-1259

Trial court:                 405th District Court of Galveston County

        Relator, Texas Construction Specialists, L.L.C., has filed a petition for a writ of
mandamus and an “Emergency Motion to Stay.” The motion to stay is granted. The trial
court proceedings in Case No. 16-CV-1259, Galveston County, Texas are stayed. The stay
is effective until disposition of relator’s petition for a writ of mandamus or further order of
this Court.
       The Court requests a response to the petition from the real parties in interest. The
response, if any, is due to be filed with this Court no later than 14 days of the date of
this order.
       It is so ORDERED.


Judge’s signature: ___/s/ Terry Jennings______
                    Acting individually       Acting for the Court

Date: __November 19, 2018____